
	
		I
		111th CONGRESS
		2d Session
		H. R. 5947
		IN THE HOUSE OF REPRESENTATIVES
		
			July 29, 2010
			Mr. Boucher (for
			 himself and Mr. Stearns) introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Communications Act of 1934 to provide for
		  voluntary incentive auction revenue sharing, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Voluntary Incentive Auctions Act of
			 2010.
		2.Incentive-based
			 auctionsSection 309(j)(8) of
			 the Communications Act of 1934 (47 U.S.C. 309(j)(8)) is amended—
			(1)in subparagraph
			 (A), by striking (D), and (E), and inserting (D), (E),
			 and (F),; and
			(2)by adding at the
			 end the following:
				
					(F)Voluntary
				incentive auction revenue sharing planIf the Commission
				determines that it is consistent with the public interest in utilization of the
				spectrum for a licensee to relinquish voluntarily some or all of its licensed
				spectrum usage rights in order to permit the assignment of new initial licenses
				or the allocation of spectrum for unlicensed use subject to new service rules,
				the proceeds from the use of a competitive bidding system under this subsection
				may be shared, in an amount or percentage determined in the discretion of the
				Commission, with any licensee who agrees to participate in relinquishing
				voluntarily such spectrum usage
				rights.
					.
			3.Federal
			 Communications Commission actionNot later than 1 year after the date of
			 enactment of this Act, the Federal Communications Commission shall establish
			 rules for the implementation of the voluntary incentive auction revenue sharing
			 plan in section 309(j)(8)(F) of the Communications Act of 1934.
		4.Prohibition on
			 Federal Communications Commission action
			(a)In
			 generalThe Federal
			 Communications Commission shall not reclaim frequencies of broadcast television
			 licensees or any other licensees directly or indirectly on an involuntary basis
			 for the purpose of section 309(j)(8)(F) of the Communications Act of
			 1934.
			(b)Savings
			 provisionNothing in this Act
			 or in the amendments made by this Act shall permit, or be construed as
			 permitting, the Federal Communications Commission to reclaim frequencies of
			 broadcast television licensees or any other licensees directly or indirectly on
			 an involuntary basis for the purpose of section 309(j)(8)(F) of the
			 Communications Act of 1934.
			
